NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.

In the Supreme Court of Georgia



                                                   Decided: April 19, 2022


                          S22A0086. SMITH v. THE STATE.

        WARREN, Justice.

        Jared Kelvin Smith was convicted of malice murder and theft

by taking in connection with the stabbing death of Ronald Roach. 1

Smith’s sole contention on appeal is that the trial court erred in

allowing the medical examiner to provide expert opinion testimony

about blood-spatter evidence depicted in photographs of the crime



        The crimes occurred on June 28, 2018. On October 2, 2018, a DeKalb
        1

County grand jury indicted Smith, Riki Albury, and Kessiah Rowe for malice
murder, felony murder, aggravated assault, possession of a knife during the
commission of a felony, and theft by taking. Smith’s case was severed from
Albury’s. Smith was tried from July 15 to 18, 2019, and Rowe testified in
exchange for dismissal of her charges. A jury found Smith not guilty of the
knife charge, but guilty of all remaining counts. On October 4, 2019, the trial
court sentenced Smith to serve life in prison for malice murder and a
concurrent term of five years for theft by taking. The felony murder count was
vacated by operation of law, and the aggravated assault count was merged for
sentencing purposes. On October 24, 2019, Smith filed a motion for new trial,
which he amended twice. The trial court denied the amended motion on May
26, 2021, and Smith filed a notice of appeal on May 28, 2021. The case was
docketed in this Court to the term beginning in December 2021 and submitted
for a decision on the briefs.
scene. Seeing no reversible error, we affirm.

     The evidence presented at Smith’s trial showed the following.

Roach’s body was discovered in his apartment on the floor of his

bedroom on the morning of June 28, 2018.          A detective who

responded to the crime scene found no indication of forced entry and

observed blood inside the kitchen, on a light switch in the dining

room just outside the kitchen, on the wall in the rear bedroom where

Roach’s body was found, and on the sheets and pillowcases in the

bedroom, including a large amount of blood by the headboard. He

observed Roach lying on the floor on his back beside the bed.

     During his investigation, the detective discovered that Roach’s

vehicle was missing. According to the neighbors who lived in the

apartment below Roach’s, they heard an argument, loud noise,

stomping, and screaming upstairs at around 3:00 or 4:00 a.m. on the

morning Roach was killed. They also heard the sound of someone

running outside the apartment and a car engine cranking and a car

driving away. When Smith was arrested and interviewed about a

month later, he admitted to detectives that he went to Roach’s

                                 2
apartment at around 11:00 or 11:30 p.m. on the night of Roach’s

murder, that Riki Albury came over 45 minutes to an hour later, and

that Smith then had his girlfriend, Kessiah Rowe, come over to

“hang out.” But according to Smith, he and Rowe soon left, went to

a gas station, and “went home by Ubers.”         After giving this

statement, Smith gave detectives further information that they used

to locate Roach’s car, which previously had been seen at the house

where Smith was living. Smith had told the other residents that he

had bought the car.

     At Smith’s trial, evidence about Roach’s bank account and

records from Uber Technologies, Inc., were presented to show that

Roach paid for rideshare services on the evening of June 27, 2018—

including for a ride to a location near Roach’s apartment for a man

later identified as Albury. Evidence of a social media account in

Roach’s name and accessed on his computer showed conversations

between Albury and Roach, who was posing as a female and invited

Albury over for a sexual encounter.

     Prentiss Green testified that on the night of June 27, 2018,

                                 3
Roach invited him to visit his apartment. When Green arrived, he

went into Roach’s bedroom, saw two young men and a woman

engaged in sexual activity, and left after 20 minutes. Green later

identified the two men as Smith and Albury from photographic

lineups.   A neighbor’s statement to police officers after Roach’s

murder and a search of Green’s phone corroborated Green’s

testimony about the circumstances of his visit to Roach’s apartment.

And a GBI forensic biologist testified that the one pair of underwear

recovered at the scene of Roach’s murder tested positive for DNA

matching Roach, Albury, and Rowe.

     Text messages extracted from Rowe’s cell phone showed that

on June 29, when Rowe asked Smith when she would see him again,

he answered “[h]ow am I supposed to know I’m probably finna [sic]

be in jail soon,” and she responded “[f]or what you didn’t do

anything.” Rowe testified that on the night of Roach’s murder, while

she was in a relationship with Smith and pregnant with his child,

Smith sent an Uber to bring her to Roach’s apartment, where she

engaged in sexual activity with Smith and Albury while Roach sat

                                 4
and watched nearby. After Roach made comments about Rowe that

upset Smith, Rowe left with Smith and Albury and went to a gas

station. When some men there were “disrespectful” to Rowe, Smith

walked up to “defend” her, and she saw that he was holding a knife.

     According to Rowe, she then went back to Roach’s apartment

with Smith and Albury. A heated argument ensued, and Smith

struck Roach three times with a closed fist on the back of Roach’s

neck while Roach was sitting at his dining room table. Roach ran to

his bedroom and tried to close the door, but Smith forced the door

open. Rowe heard fighting, walked to the bedroom, saw blood on the

bed, and observed Smith attacking Roach on one side of the bed.

Albury sat and watched from the other side of the bed, and Rowe left

the apartment to smoke outside.

     After 15 to 20 minutes, Smith, Albury, and Rowe left in Roach’s

car. They drove to Rowe’s house, where Smith changed his clothes

and cleaned blood off his chest and knuckles. They next went to

Smith’s house, where Smith changed clothes a second time and

Albury also changed clothes. Smith later dropped off Albury and

                                  5
Rowe at a motel room. During their stay at the motel, Albury and

Rowe developed a romantic relationship, and Albury asked Rowe to

marry him. Rowe testified that she did not tell the police everything

that she ultimately testified about at trial because, at the time, she

was nervous and scared about how Smith would react.

        Dr. Christy Cunningham, a DeKalb County medical examiner

who performed Roach’s autopsy, was qualified as an expert in

forensic pathology at trial. She testified that Roach’s cause of death

was multiple stab wounds, and she identified 38 stab wounds across

Roach’s body that were characteristic of wounds made by a knife.

She also identified blunt-force trauma injuries on Roach’s head and

face.

        When asked by the prosecutor, Dr. Cunningham provided

testimony about the crime scene; the defense did not object.

Specifically, she testified that a photograph depicting a blood-smear

pattern that investigators found next to Roach’s bedroom door would

be consistent with “testimony that the victim was trying to keep the

door closed and that someone forced their way in,” and that another

                                  6
photograph depicting different blood-spatter patterns on another

part of the bedroom wall was consistent with the victim being

“forcefully slung in that direction” with “compression and drag.” She

further testified that another blood-spatter pattern on a wall

depicted in a different photograph was “very suggestive of finger

marks” or of the victim “plac[ing] a bloody hand on something and

dr[agging] it across.”

     The prosecutor then asked Dr. Cunningham if the blood

evidence at the crime scene would be consistent with testimony that

the victim was first attacked in a different room, “ran to his bedroom

and tried to close the door, that someone forced their way into the

room and then an attack ensued . . . and then [the victim] was

stabbed to death in that area.” Defense counsel objected on the

ground that Dr. Cunningham was “not an expert as to blood,” and

the trial court overruled the objection.     Dr. Cunningham then

testified that the prosecutor’s hypothetical was a “likely” or

“possible” scenario based on the pattern of wounds on Roach’s body,

but that to determine whether Roach had died under such

                                  7
circumstances, she would need to evaluate other factors.       With

respect to Roach’s cause of death, she testified that the stab wounds

to the left side of Roach’s chest were fatal because they severely

damaged major vessels and the resulting blood loss would have been

fatal within four to five minutes, and that the fatal injuries most

likely were inflicted after the other stab wounds. She then testified

that defensive injuries on Roach’s arm and hand were consistent

with “fending something off” and that the crime scene and Roach’s

injuries “could be” consistent with more than one attack.

     After the jury convicted Smith of malice murder and theft by

taking, he filed a motion for new trial, contending, among other

things, that the trial court erred in allowing Dr. Cunningham to

testify as an expert as to blood-spatter evidence. The trial court

denied the motion, concluding that “[a]ny error in allowing the

medical examiner to give this minimal opinion about blood spatter

was harmless.”

     On appeal, Smith argues that the State did not lay the

requisite foundation to qualify Dr. Cunningham as an expert in

                                 8
blood-spatter evidence, and that the admission of her blood-spatter

testimony was not harmless. The State, in turn, concedes that it did

not lay a foundation to qualify Dr. Cunningham as an expert in

blood-spatter evidence at trial because she was never questioned

about her training and experience in evaluating that type of

evidence. It nonetheless contends that any error in admitting her

testimony   about   the   blood-spatter    evidence   was   harmless.

Assuming without deciding that the trial court erred by admitting

the portions of Dr. Cunningham’s testimony related to blood spatter,

we turn to the issue that the parties dispute on appeal: whether the

assumed error requires reversal of Smith’s convictions.

     In evaluating the potential harm resulting from Dr.

Cunningham’s blood-spatter testimony, however, we are faced with

two standards of review on appeal.        We review the evidentiary

claims that Smith preserved for ordinary appellate review—i.e., the

aspects of Dr. Cunningham’s testimony to which Smith objected at

trial—for harmless error. See Allen v. State, 310 Ga. 411, 415 (851

SE2d 541) (2020). A nonconstitutional error is “harmless if the State

                                 9
shows that it is highly probable that the error did not contribute to

the verdict, an inquiry that involves consideration of the other

evidence heard by the jury.” State v. Lane, 308 Ga. 10, 21 (838 SE2d

808) (2020) (citation and punctuation omitted). And we review the

portions of Dr. Cunningham’s blood-spatter testimony to which

Smith did not object at trial only for plain error. See Rogers v. State,

311 Ga. 634, 638 (859 SE2d 92) (2021). To succeed on a plain-error

claim, Smith “must demonstrate an error that was not ‘affirmatively

waived,’ that was ‘clear and not open to reasonable dispute,’ that

‘probably affected the outcome of his trial,’ and that ‘seriously

affected the fairness, integrity or public reputation of judicial

proceedings.’”   Id. (citation omitted).   “The failure to meet one

element of this test dooms a plain error claim.” Id. (citation and

punctuation omitted).     “The test for nonconstitutional harmless

error is similar to the determination of prejudice under plain error

review, with the principal difference being the party that bears the

burden of proof.” Bozzie v. State, 302 Ga. 704, 708 (808 SE2d 671)

(2017).   “In both circumstances, we review whether the error

                                  10
prejudiced the outcome of the trial.” Id. “In determining whether

trial court error was harmless, we review the record de novo, and we

weigh the evidence as we would expect reasonable jurors to have

done so as opposed to viewing it all in the light most favorable to the

jury’s verdict.” Finney v. State, 311 Ga. 1, 13 (855 SE2d 578) (2021).

     Here, we need not parse through each of Dr. Cunningham’s

blood-spatter references to apply the relevant standard of appellate

review to each one before assessing the aggregate harm of the

testimony that we have assumed to be inadmissible, because Smith’s

claim fails under the harmless-error standard of review that is more

favorable to him. See Allen, 310 Ga. at 417 (“We have yet to decide

how multiple standards for assessing prejudice may interact . . . ,

and again we need not do so here, because Allen’s claims fail under

any of the standards.”). Cf. Finney, 311 Ga. at 14 (“We need not

address how to reconcile the differing standards that apply to the

errors here, because even applying the more stringent plain error

standard, we conclude that the cumulative effect of the errors

requires the reversal of Appellant’s convictions.”).     To that end,

                                  11
Smith argues only that the admission of Dr. Cunningham’s blood-

spatter testimony was harmful because it bolstered Rowe’s

testimony implicating Smith as the aggressor in Roach’s murder;

countered evidence showing that Rowe was biased in favor of Albury

and against Smith; and undermined evidence that Albury’s

connection with Roach and the crime scene was greater than

Smith’s. 2

      But    Smith’s     argument       places    more     weight     on    Dr.

Cunningham’s blood-spatter testimony than it can bear. To begin,

much of the testimony Dr. Cunningham offered in response to the

prosecutor’s questions about blood spatter pertained to Roach’s

wounds and blood loss—a topic on which she was qualified as an

expert in forensic pathology—and not to the blood spatters found at

the scene. And the aspect of her testimony that did pertain to blood



      2  Smith does not make any argument about how the unobjected-to
testimony amounts to plain error, let alone offer analysis about the interaction
of that standard of appellate review with the standard for nonconstitutional
harmless error. See Lane, 308 Ga. at 22 (“[I]n the rare case in which the
application of different standards makes a difference in the outcome, the
parties should brief the issue of how the standards interact in that particular
case.”).
                                      12
spatter did not expressly connect Smith to the attack and was

cumulative of other evidence introduced at trial—including

photographs of the crime scene and of Roach’s autopsy—that clearly

demonstrated that Roach was stabbed multiple times, shed blood in

the kitchen, dining room, and bedroom, and was engaged in a

struggle before his death. See Puckett v. State, 303 Ga. 719, 722 (814

SE2d 726) (2018) (concluding that allegedly improper bolstering

“testimony was largely cumulative of the unobjected-to testimony”

and was therefore harmless).      Indeed, in light of the extensive

evidence other than Dr. Cunningham’s testimony presented at trial,

Smith did not and could not dispute that there was a struggle in

Roach’s bedroom that involved Roach being stabbed multiple times.

See Johnson v. State, 289 Ga. 498, 501-502 (713 SE2d 376) (2011)

(any improper bolstering testimony about “what sounded like

struggling and banging on the walls” in the victim’s room before four

or five gunshots from the same area likely did not contribute to the

verdict where the defendant “did not seriously dispute—nor could

he, in light of . . . the other evidence at trial—that there was a

                                 13
struggle in the victim’s room followed by multiple gunshots”). Thus,

Dr. Cunningham’s brief testimony that the nature of Roach’s

wounds and the crime scene were consistent with the prosecutor’s

hypothetical question about attacks in two different rooms in the

apartment was cumulative of other evidence that blood was found

outside of Roach’s bedroom in the kitchen and dining room. See

Anglin v. State, 302 Ga. 333, 336 (806 SE2d 573) (2017) (“[T]he

erroneous admission of hearsay is harmless where substantial,

cumulative, legally admissible evidence of the same fact is

introduced.”); Puckett, 303 Ga. at 722.

     Moreover, Smith’s argument that Dr. Cunningham’s blood-

spatter testimony “bolstered” Rowe’s trial testimony in a way that

affected the jury’s verdicts fails because of the strength of the

evidence other than Rowe’s and Dr. Cunningham’s testimony that

connected Smith to Roach’s murder. That evidence included Smith’s

admitted presence in Roach’s apartment with Roach, Albury, and

Rowe; Smith’s later possession of Roach’s car; and the text message

Smith sent to Rowe the day after Roach’s murder expressing that he

                                 14
likely would “be in jail soon.” See Adkins v. State, 301 Ga. 153, 158

(800 SE2d 341) (2017) (“We consider the context of the [bolstering]

testimony in evaluating whether its admission was harmless.”). All

of this amounted to strong independent evidence that Smith was at

least a party to Roach’s murder, as well as to the theft of Roach’s

car. See Glover v. State, 296 Ga. 13, 16 (764 SE2d 826) (2014)

(“Given the strength of the [independent] evidence against appellant

[that he was a party to the charged crimes], apart from [the]

bolstered testimony, we conclude that any error in admitting the

prior consistent statement was harmless.”).

     In sum, we conclude that it is highly probable that any error in

admitting Dr. Cunningham’s blood-spatter testimony did not

contribute to the verdicts. See Lane, 308 Ga. at 21. Smith’s claim

therefore fails.

     Judgment affirmed. All the Justices concur.




                                 15